Citation Nr: 0946847	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for an eye disorder 
other than glaucoma, including visual field impairment 
secondary to a stroke (claimed as bilateral blindness) and 
cataracts, to include as secondary to diabetes mellitus 
and/or glaucoma.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease with angina pectoris (claimed as congestive heart 
failure with a history of quadruple bypass surgery), to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1972, and for approximately four months subsequent to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for (1) diabetes mellitus, and (2) 
glaucoma, and additional visual impairment secondary to a 
stroke, to include as due to the alleged service-connected 
diabetes mellitus.  The RO reopened the Veteran's claim for 
service connection for congestive heart failure with angina 
pectoris, but denied the claim on direct and secondary bases.  
The RO issued a notice of the decision in November 2005, and 
the Veteran timely filed a Notice of Disagreement (NOD) in 
December 2005.  The RO provided a Statement of the Case (SOC) 
in October 2006 and thereafter, in December 2006, the Veteran 
timely filed a substantive appeal.  

The issues on the title page have been recharacterized to 
more accurately reflect the Veteran's claims. 

The Veteran requested a video conference hearing on this 
matter, and received notice of the date and location of said 
hearing.  The Veteran, however, declined to show at the 
required time.  Not having received a request for 
postponement and pursuant to 38 C.F.R. § 20.704(d), the Board 
will proceed with its adjudication of the appeal "as though 
the request for a hearing had been withdrawn."  38 C.F.R. 
§ 20.704(d); accord Anderson v. Brown, 9 Vet. App. 542, 546-
47 (1996) (discussing provisions of § 20.704(d)).

While the RO reopened the Veteran's claim in October 2005, 
the Board must evaluate every petition to reopen in its own 
right before adjudicating the merits of the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Board's decision below reopens the Veteran's claim for 
service connection for coronary artery disease.  The issues 
of entitlement to service connection for diabetes, an eye 
disorder other than glaucoma, and coronary artery disease are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for heart disease in a February 1998 decision; the Veteran 
did not appeal that decision.

2.  In February 2005, the Veteran filed an application to 
reopen his claim for service connection for coronary artery 
disease (claimed as congestive heart failure).

3.  Evidence obtained since the February 1998 rating decision 
denying service connection for heart disease is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.  

4.  There is medical evidence of advanced glaucoma, and the 
only competent opinion that addresses the question of whether 
the Veteran's glaucoma was incurred during active service 
supports the contended causal relationship.   


CONCLUSIONS OF LAW

1.  Because the evidence received since the February 1998 RO 
decision is new and material, the claim for service 
connection for coronary artery disease is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156(a) (2009).

2.  Service connection for glaucoma is warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for glaucoma 
and reopen the claim for service connection for coronary 
artery disease.  Therefore, no further development is needed 
with respect to the Veteran's appeal.

II. New and Material Evidence

a. Laws and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Veteran filed his claim in February 2005 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the Veteran contends that he has a heart 
disability attributable to service.  The RO rendered a 
decision denying the Veteran's claim in February 1998, and it 
supplied a notice of that decision.  The Veteran, however, 
failed to file an NOD.  Accordingly, this decision qualifies 
as a "final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board, therefore, lacks jurisdiction to 
entertain the Veteran's February 2005 claim for service 
connection for coronary artery disease unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he supplies new and 
material evidence with respect to the claim that had 
previously and finally been disallowed in February 1998.  The 
Board therefore will examine the evidence submitted 
subsequent to this 1998 decision to ascertain whether the 
Veteran's claim may be reopened.

In February 2005, the Veteran filed to reopen the claim.  The 
Board notes that at the time of the February 1998 decision 
the RO considered the claim on a direct service incurrence 
basis only, and that the Veteran has now asserted that his 
heart disease is also secondary to the (potentially service-
connected) diabetes mellitus.  The Board notes that a new 
etiological theory does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

The evidence reviewed by the RO at the time it issued the 
February 1998 decision denying direct service connection for 
heart disease included service treatment records, private 
treatment records, and VA treatment records from May 1997.  
In its decision, the RO noted that private treatment reports 
showed a diagnosis of organic heart disease in 1983.  
However, the RO noted that there was no objective evidence of 
heart disease during service to account for the Veteran's 
complaints.  

The post-February 1998 record contains VA treatment records 
from 2004, a February 1999 VA aid and attendance examination, 
a February 1999 VA eye examination, and a March 1999 VA brain 
examination.  This evidence includes evidence of a current 
heart disability and diabetes.  Private treatment records 
indicate that the Veteran was diagnosed with diabetes in 
1982.  Service treatment records note that diabetes was 
considered as a possible diagnosis for the Veteran's 
complaints of chest pain and dizziness.  This evidence is 
new, as it was not previously submitted, and is not 
cumulative or redundant of the evidence previously 
considered, and given the claim that the Veteran's heart 
disease is either linked to service or was caused or 
aggravated by his (potentially service-connected) diabetes, 
the Board finds that new and material evidence has been 
received.  Accordingly, the Board reopens this claim.  As 
explained in the remand below, additional development is 
warranted before the Board can address the merits of the 
Veteran's claim.

III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability. Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

IV. Analysis

Service treatment records show no eye disability.  Upon 
discharge from service, there was no abnormality of the 
Veteran's eyes and his vision was noted as 20/20 uncorrected.  

A February 1999 VA eye examination indicates that the Veteran 
claimed he was legally blind from a stroke he suffered in 
1996.  He reported that he was being followed by the 
ophthalmology department at Audie L. Murphy VAMC for 
occipital lobe cerebrovascular accident and advanced 
glaucoma.  The examiner noted that the Veteran had cardiac 
complications and diabetes.  The diagnosis was "[b]lind 
veteran secondary to occipital lobe CVA and uncontrolled, 
advanced glaucoma."  The examiner reviewed the claims file 
and determined that "[i]t is my opinion that as advanced the 
glaucoma and visual field loss is, it is more than likely the 
veteran had some degree of glaucoma as a service member."  
(Emphasis added.)  Thus, while this supportive opinion was 
proffered many years after service, its rationale is the 
advanced state of the Veteran's glaucoma at the time of the 
1999 examination.  The record does include references to 
glaucoma being diagnosed in the mid 1980s and it is apparent 
from the report of the February 1999 examination and opinion 
that based upon the Veteran's history and the slow but 
progressive nature of the disease, it is more likely than not 
that the onset of the Veteran's glaucoma was during his 
period of active duty.  There is no competent opinion to the 
contrary of record.

In view of the foregoing, the Board finds that service 
connection for glaucoma is warranted.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the claim for 
service connection for coronary artery disease is reopened. 

Service connection for glaucoma is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims for service 
connection for diabetes, an eye disorder other than glaucoma, 
and coronary artery disease.  38 C.F.R. § 19.9 (2009).  A 
summation of the relevant evidence is set forth below. 

Factual Background

Service Treatment Records

The Veteran's February 1969 enlistment examination reveals a 
normal clinical evaluation of all systems.  

In August 1969, the Veteran was treated for dizziness.  He 
indicated that he had been hospitalized the previous weekend 
for heat exhaustion.  The impression was heat exhaustion.

In December 1969, the Veteran reported that he had had 
recurrent headaches since September 1968.  The impression was 
headaches of undetermined etiology.  A January 1970 treatment 
note indicates that the headaches were a "tension type."

A March 1970 examination revealed a normal clinical 
evaluation of all systems.  

In April 1970, the Veteran complained of chest pain since 
January 1969.  He indicated that a private physician had 
evaluated him prior to service.  The impression was 
"?anxiety, ?muscle twinges."  The clinician prescribed 
Valium.  

September 1970 treatment notes indicate that the Veteran 
complained again of headaches and dizziness.  The impression 
was headaches, "probably secondary to tension," and rule 
out diabetes mellitus.  Labwork completed a few days later 
reveal that the Veteran's urine albumin and urine sugar were 
both negative.  The impression was Uremia.  Later that month 
the Veteran again complained of dizziness.  He expressed 
concern about his mother since his father's death and 
indicated that he wanted a transfer back home.  The 
impression was psychosomatic dizziness.  The clinician wrote 
"theatrical with secondary gain."      

A January 1971 treatment note indicates that the Veteran was 
treated for a "kidney problem."  He continued to complain 
of chest pain.  Chest X-rays were normal.  The impression was 
"chronic chest pain vs. anxiety."  

A June 1971 examination revealed a normal clinical evaluation 
of all systems.  

In December 1971, the Veteran was referred for a psychiatric 
evaluation.  The psychiatrist found no evidence of mental 
illness or psychosis.  She determined that the headaches, 
lapses of consciousness and amnesia were a response to 
stress, and that the Veteran had a "basically hysterical 
type of nature."  She wrote that "while the patient cannot 
be said to be definitely malingering, this reaction is 
probably based on his desire to leave the Army."

In January 1972, the Veteran was referred to neurology for 
"possible temporal lobe epilepsy."  A February 1972 
treatment record indicates that the Veteran continued to 
complain of headaches.

A March 1972 separation examination indicates that the 
Veteran had been worked up for tension headaches.  In the 
accompanying medical history report, the Veteran indicated 
problems with frequent or severe headaches, dizziness or 
fainting spells, and loss of memory or amnesia.  

An August 1972 annual examination reveals a normal clinician 
evaluation of all systems.  In the accompanying medical 
history report, the Veteran indicated problems with dizziness 
or fainting spells.  The clinician indicated that the Veteran 
had had no more difficulty with respect to "blacking out."  

A March 1974 triennial examination reveals a normal clinical 
evaluation of all systems.  

Private Treatment Records

A March 1994 correspondence from Dr. J.G.G. (initials used to 
protect privacy) indicates that the Veteran was totally 
disabled and unable to work due to the following conditions:  
(1) continuous angina pectoris; (2) coronary artery disease; 
(3) diabetes mellitus; and (4) atherosclerotic heart disease.

February 1999 VA Aid & Attendance Examination

The aid and attendance examination indicates that the Veteran 
reported being diagnosed with diabetes in 1982 and glaucoma 
in 1985, and that a stroke in 1996 had resulted in blindness.  
The Veteran also reported a history of chest pain of several 
years' duration, a cardiac catherization in 1994, and 
congestive heart failure in 1998.  The diagnoses included 
bilateral vision loss, etiology unclear.

February 1999 VA Brain Examination 

The brain examination indicates that the Veteran reported 
losing his sight in 1996.  He saw an eye doctor at that time 
"who apparently was unclear why he would be blind," but he 
did not have a neurological examination.  The examiner noted 
that the Veteran had a history of glaucoma, diabetes, and 
"some type of heart disease."  The diagnosis was bilateral 
visual loss, etiology unclear.  The examiner noted that the 
Veteran had some mild disk changes, and that "certainly 
glaucoma may be playing a role, although I think that a 
stroke would be less likely to cause bilateral visual 
blindness unless he had some type of bilateral posterior 
cerebral artery infarct."  The Veteran failed to report for 
a scheduled MRI.

March 1999 VA Eye Examination

As discussed above, the Veteran reported he was legally blind 
from a stroke he suffered in 1996.  The examiner noted that 
the Veteran had cardiac complications and diabetes.  The 
diagnosis was "[b]lind veteran secondary to occipital lobe 
CVA and uncontrolled, advanced glaucoma."  The examiner 
reviewed the claims file and determined that "[i]t is my 
opinion that as advanced the glaucoma and visual field loss 
is, it is more than likely the veteran had some degree of 
glaucoma as a service member."  


Veteran's Statement 

In his July 1997 application for service connection, the 
Veteran stated that he had had a "heart problem with 
irregular heartbeat and blackouts" since June 1969.  

Analysis

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is evidence of blackouts and chest pain during 
service, testimony of blackouts and episodes of chest pain 
over the years since the Veteran's separation from active 
duty, and post-service diagnoses of diabetes mellitus, 
coronary artery disease and blindness, the Board finds that a 
VA examination that includes an opinion addressing the 
contended nexus is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Opinions are also warranted addressing the questions 
of whether the Veteran's coronary artery disease was caused 
or aggravated by his (potentially service-connected) 
diabetes, and whether the Veteran's eye condition other than 
glaucoma was caused or aggravated by his service-connected 
glaucoma or his (potentially service-connected) diabetes.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 
Fed. Reg. 52744 (2006).

December 1998, February 2005, and April 2005 correspondence 
indicates that the Veteran has received medical treatment 
from the Audie L. Murphy VAMC in San Antonio.  The Board 
notes that the claims file contains records from this 
facility for 1996, 1997, and 2004 only.  As such records 
could be pertinent to the Veteran's claims and are 
constructively of record, action should be taken to obtain 
and associate those records with the claims file.  Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in claims folder 
and must be obtained before a final decision is rendered).

In his July 1997 application, the Veteran stated that he had 
received treatment from Dr. McMahon for his heart condition 
in 1975 or 1976.  In an August 1997 letter, the RO indicated 
that Dr. McMahon had not responded to a request for medical 
records.  The Board notes that the claims file does not 
contain a request for those records.  In correspondence 
received April 2005, the Veteran provided the contact 
information for six private medical providers.  In June 2005, 
the RO requested that the Veteran submit a consent form for 
each provider.  The Veteran subsequently provided consent 
forms, but it appears that the RO did not request those 
records.  The RO must attempt to obtain medical records from 
any provider(s) who treated the Veteran for any of the 
alleged conditions.  38 C.F.R. § 3.159(c)(1) (2009).

The Board further notes that the claims file indicates that 
the Veteran started receiving Social Security disability 
benefits in 1996.  Records related to the award of those 
disability benefits may be relevant to the Veteran's claim 
and should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2); see also Quartuccio v.  Principi, 16 
Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R.  § 
3.159.  The notification letter should 
inform the Veteran of the evidence needed 
to substantiate the claim for service 
connection for a heart and eye disability 
on direct and secondary bases.  The AMC/RO 
must notify the Veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.  

2.  Obtain and associate with the claims 
file VA medical records for the Veteran 
from the Audie L. Murphy VAMC in San 
Antonio, Texas, dated from March 1972 to 
the present.

3.  Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   
		
4.  Schedule the Veteran for VA medical 
examinations to determine the approximate 
onset date and/or etiology of his 
diabetes, as well as any heart disease and 
eye disorders that may be present.  Any 
tests that are deemed necessary should be 
accomplished.  The claims folder and a 
copy of this remand must be furnished to 
the VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  The examiner 
should provide an opinion as to the 
following questions:

(a)  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the Veteran's 
diabetes began during service or is 
causally linked to any incident of 
active duty?    

(b)  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any heart disease 
that is currently present began 
during service or is causally linked 
to any incident of active duty?  

(c)  Is it at least as likely as not 
(50 percent or greater probability) 
that any heart disease that is 
currently present was caused or 
aggravated by the Veteran's diabetes 
mellitus?

(d)  Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any eye condition 
other than glaucoma that is present 
began during service or is causally 
linked to any incident of active 
duty?  

(e)  Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any currently 
diagnosed eye condition other than 
glaucoma was caused or aggravated by 
the Veteran's diabetes mellitus 
and/or glaucoma?

The clinicians are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The physicians are also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If any currently diagnosed heart disease or 
eye disability was aggravated by the 
Veteran's diabetes, to the extent that is 
possible, the examiners are requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected heart disease and/or 
eye disability before the onset of 
aggravation (e.g., mild to moderate; 
moderate to severe).

The examiners are requested to provide a 
rationale for any opinion provided.  If a 
clinician is unable to answer the question 
presented without resort to speculation, he 
or she should indicate why an opinion is 
not possible.

The claims folder and a copy of this remand 
should be made available to the clinicians 
for review. 

5.  Then, with consideration of the 
evidence added to the record since the 
issuance of the December 2006 statement of 
the case, readjudicate the claims of 
entitlement to service connection for 
diabetes mellitus, service connection for 
an eye disorder other than glaucoma, to 
include as secondary to (potentially 
service-connected) diabetes mellitus and 
service-connected glaucoma, and service 
connection for coronary artery disease, to 
include as secondary to (potentially 
service-connected) diabetes mellitus.  

If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case that addresses any 
claim(s) remaining in appellate status.  
The Veteran and his representative should 
be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


